DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIGURE 3 is not clear; figure 2 does not include all the structural elements disclosed in figures 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tops" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 1 recites the limitation "the top of one side…" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 1 recites the limitation "the top and the bottom" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim limitation “a control system for controlling the slide of the movable wave breaking plates” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitation "the tops of the pile caps" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 3 recites the limitation "the tops of the cross beam and the longitudinal beam" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 5 recites the limitation "the top of the baffle plate" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 7 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 7 recites the limitation "the width" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claim are also rejected.
Claim 9 recites the limitation "slightly higher than a lower water surface, and slightly lower than an upper water surface" in lines2-4.  It’s not clear what is meant with “a lower water surface” and “an upper water surface”. For examining purposes examiner interprets the limitation as a low tide water surface level and a high tide water surface level. 
Claim 10 recites the limitation "the pile foundation permeable breakwater" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the prefabricated pile foundations" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pile caps" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "pouring the pile caps on the top at a low water level" in line 5.  For examining purposes examiner interprets the limitation as a low tide water level.
Claim 10 recites the limitation "the top and bottom sliding rails" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the movable wave breaking plates" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fixed wave breaking plates" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the baffle plate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the prefabricated cross beam and the longitudinal beam" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the top" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the prefabricated panel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the control system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wave wall" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the breast wall" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the medium-coarse sand" in 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the concrete surface layer" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses a pile foundation permeable breakwater with variable permeability comprising two rows of prefabricated pile foundations and further including a fixed wave breaking plates and sliding rails installed between every two adjacent prefabricated pile foundation in the same row and movable wave breaking plates are slidably connected between each pair of sliding rail, and a control system for controlling the slide of the movable wave breaking plates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678